Per Curiam:
We see no reason for changing our views in this case except as to the fifty dollars on the profit-sharing plan. The court overlooked the fact that the bill of sale was delivered some four months after the delivery of the car and long after the purchaser had paid the agent and the agent had paid the company for it. The statement stamped upon the bill of sale giving a reason for attempting to exclude the purchaser from the profit-sharing plan was not true. The car was a new car and sold at the regular price.
It is urged that the profit-sharing plan was not referred to in the contract of sale which recites that it contains the whole agreement, and that it cannot be changed by any other understanding. The defendant issued a circular to the public, signed by it, in part as follows: “ Now, with the single provision that we sell 300,000 cars, we propose to give to all retail buyers of Fords, between August 1, 1914, and August 1, 1915, between twelve and eighteen millions of dollars to be distributed at the end of the selling year August 1, 1915.” The number of cars was sold and, under the plan of distribution, each purchaser was entitled to fifty dollars as his share of the profits of the business. This profit-sharing plan did not relate to the contract of sale, as the contract was complete in itself and related only to the sale of the car and the price to be paid, which agreement has been fully executed. The fifty dollars was not intended as a reduction of the price of the car, but as part of an advertising scheme by which each customer during the time became an active barker interested in the sale of Fords during the year. It related to an entirely different matter from the sale of a car — namely, to the distribution of the profits in which the defendant agreed that the public interested in Fords should share. The terms of exclusion in the contract of sale relate only to terms which qualify or change the writing itself; but the contract was made with special reference to the profit-making plan, which was known to both parties and did not reduce the price of the car or change the terms of sale but was a publicity scheme adopted by the defendant to give it assistance in selling its cars. The profit-sharing plan related to an entirely different subject from the sale of this particular car. The defendant *30undoubtedly had the active assistance of more than 300,000 purchasers in making its profits for the year; it should now treat them in good faith and divide the profits with them as agreed. The plan was not a mere gratuity, but was a request to the public which, when acted upon, binds the company.
Proof of the plan and of the acceptance of it by plaintiff’s assignor does not change the contract of purchase and was, therefore, competent.
It is alleged there was an error in refusing a request to charge. If so it was not prejudicial. If the charge had been made as requested it could not have changed the result. The judgment and order should, therefore, be affirmed, with costs.
Judgment and order unanimously affirmed, with costs.